Citation Nr: 1760393	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  16-34 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a cervical spine condition (claimed as upper back disability).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for obstructive sleep apnea.

4.  Entitlement to service connection for a lumbar spine condition (claimed as lower back disability).

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to service connection for mesothelioma, as due to exposure to asbestos.



REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from February 1987 to May 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified at a hearing at the RO in December 2015; a transcript of that hearing has been associated with the record.  In his June 2016 substantive appeal, the Veteran requested a videoconference hearing before the Board.  Subsequently, in a November 2017 statement, he informed VA that he no longer wished to appear before the Board.  Therefore, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2017).

The Board also notes that the Veteran was initially represented in this matter by Disabled American Veterans.  However, in July 2017, he submitted a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative), appointing the National Association of Black Veterans as his representative.  The Board recognizes this change in representation and such is reflected on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017). 38 U.S.C. § 7107 (a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran's cervical spine disability did not have its onset in, and is not otherwise related to, his service.

2.  The Veteran's acquired psychiatric disorder is manifested by disabilities for which service connection is barred by law; namely, substance abuse and a personality disorder.

3.  The Veteran does not meet the criteria for PTSD at any time during the appeal period. 

4.  At no time during the pendency of the claim does the Veteran have a diagnosis of obstructive sleep apnea, a lumbar spine condition, a left knee disability, or mesothelioma.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine condition have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  The criteria for service connection for obstructive sleep apnea have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).
4.  The criteria for service connection for a lumbar spine condition have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

5.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

6.  The criteria for service connection for mesothelioma have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

Neither the Veteran in this case nor his representative has referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claims.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Analysis

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. §1110, 1131 (2012); 38 C.F.R. § 3.303 (a) (2017).  Service connection may be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that disease was incurred in service.  38 C.F.R. § 3.303 (d) (2017).

Generally to establish entitlement to service connection, a veteran must show evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and an in-service injury or disease.  All three elements must be proved.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Alternatively, under 38 C.F.R. § 3.303 (b), service connection may be established for certain chronic diseases listed under 38 C.F.R. § 3.309(a) by either (1) the existence of such a chronic disease noted during service, or during an applicable presumption period under 38 C.F.R. § 3.307, and present manifestations of that same chronic disease; or, (2) where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity can be legitimately questioned, then a showing of continuity of symptomatology after discharge is required to support the claim of service connection.  38 C.F.R. § 3.303 (b) (2017); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Establishing service connection for PTSD generally requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304 (f) (2017); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125 (a), which mandates that, for VA purposes, all mental disorder diagnoses must conform to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fifth Edition (DSM-5). See 38 C.F.R. § 3.304 (f) (2017). 

Pertinent to all claims for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The United States Court of Appeals for Veterans Claims has found that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

However, when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1; see also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not considered a determination that is "medical in nature."

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters, supra.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Cervical Spine Disability

The Veteran has been diagnosed with a cervical spine disability; specifically, degenerative arthritis of the spine and intervertebral disc syndrome (IVDS).  He asserts that the disability is due to his military service.  

Service treatment records show a single entry related to the Veteran's cervical spine.  In November 1987, he was seen with complaints regarding his neck.  He was diagnosed at the time with a stiff neck, possibly due to cold weather.  It was treated with acetaminophen.  His May 1989 separation examination showed a normal spine.   

Post-service treatment records show complaints of neck pain in April, May and August 2015.  In a December 2015 physical therapy consult, the Veteran reported that his cervical spine pain began after a 1992 motor vehicle accident. 

In February 2016, the Veteran underwent a VA cervical spine examination.  At that time, he reported that he first experienced symptoms in 1988, while in service.  He indicated that he was working on the ship and slipped in oil, on three separate occasions.  Each time he fell, he was rendered unconscious and had to be carried out of the room.  These falls were treated with bed rest.  The Veteran reported at the time of the examination that he was experiencing neck pain, including headache pain, as well as some numbness and tingling in his extremities.  He was diagnosed with arthritis and IVDS.  

On the question of nexus, the examiner concluded that it was less likely than not that the Veteran's cervical spine disability was caused by, or due to, his military service.  As rationale, the examiner explained that the Veteran's in-service neck treatment was due to cold weather and there is no record of an injury.  Instead, the Veteran's neck disability was due to a motor vehicle accident, post-service, in which the Veteran was reportedly thrown through the windshield.  

Based on the evidence of record, the Board finds that the Veteran's claim for entitlement to service connection must be denied.  Initially, for purposes of 38 C.F.R. § 3.309, there is no evidence that the Veteran manifested arthritis in service, or within the first year following his discharge.  Rather, as determined by the VA examiner in February 2016, the Veteran's cervical spine disability is related to an intercurrent motor vehicle accident.  The Board assigns great probative weight to the February 2016 opinion, as it contains not only a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly-reasoned opinion); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  The examiner also discussed the Veteran's lay assertions and arguments in his well-detailed analysis.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Notably, there is no contrary medical opinion of record.

The Board also acknowledges the Veteran's assertions that he experienced cervical spine pain in service and since service, and his assertions that his cervical spine disability is related to his period of service; specifically, the purported in-service falls.  The Veteran is competent to report symptoms such as pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno, supra.

However, while the Veteran is competent to report his symptoms of pain, his contentions that his cervical spine pain began in service are not credible. Credibility can be generally evaluated by considering interest, bias, or inconsistent statements, the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza, 7 Vet. App. at 506 (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).

As noted, the Veteran's service treatment records do not show treatment for a cervical spine injury in service.  There was an isolated, single report of a stiff neck, which was treated with over-the-counter medication.  There is no record of multiple falls which rendered the Veteran unconscious and were treated with bed rest.  The Board notes that the absence of documented in-service treatment cannot be the sole basis for finding an uncorroborated statement non-credible. See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms"). 

However, the Board notes that the Veteran sought treatment for many other injuries and complaints during service.  A survey of the service treatment records show that he sought treatment for conditions such as lacerations, groin cysts, rashes, hemorrhoids, and abdominal pain.  While the record shows that he sought treatment for such ailments during his period of service, it is completely silent to any complaints of cervical spine pain or injury, especially ones that rendered him unconscious on multiple occasions.  Thus, the Veteran's current lay statements are found to lack credibility because they are inconsistent and directly contradicted by other lay and medical evidence of record, including the Veteran's own statements made during service regarding any in-service injuries.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza, supra at 512 (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

Moreover, the Board finds that while the Veteran alleges that his cervical spine disability is due to his military service, as a layperson without any medical training and expertise, he is not qualified to render a medical opinion about the etiology of such a disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). Unlike disabilities that may be observable as to their incurrence and their cause, such as a broken bone, the cause of a spinal disability is not readily apparent to lay observation, and is generally within the province of trained medical professionals.  See Woehlaert, supra.  Thus, the Board finds that the Veteran is not competent to diagnose the onset or cause of his cervical spine disability.

The Veteran's claim for service connection must be denied.  In reaching its decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim and, ss such, that doctrine is not applicable in the instant appeal.  38 U.S.C. 
§ 5107; 38 C.F.R. § 3.102; Ortiz, supra; Gilbert, supra.


PTSD

The Veteran contends that he has a psychiatric disability, characterized as PTSD, which is due to his military service.  Specifically, he contends that his mistreatment by his peers while in service caused him to develop a psychiatric disability which manifested as depression and PTSD.  In the alternative, he reports that his psychiatric disability is due to an in-service assault.  The record shows a Captain's mast in December 1988 for assault; the Veteran was found not guilty of the charge the following month.  

The Veteran's service treatment records, including his May 1989 separation examination, are negative for complaints, diagnoses, or treatment for a psychiatric disorder.  The separation examination reflects that the Veteran's psychiatric disposition was found to be normal at that time.  In an accompanying report of medical history completed by the Veteran that same month, he denied experiencing nervous trouble, depression or excessive worry. 

Similarly, the record does not reflect that the Veteran was diagnosed with a psychosis in his first post-service year, and the post-service record does not show that the Veteran had ongoing problems with a psychiatric disorder since service.  In this regard, the Board notes that the post-service record does not show a psychiatric disorder until 2015-over twenty years after his separation from military service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000)(lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).

In April 2015, the Veteran underwent a VA mental health intake.  He reported a depressed mood, manifested by hopelessness, a low mood, and insomnia.  Suicidal ideation was present.  The Veteran asserted that his lengthy depression was due to his military service; mainly, his mistreatment by his fellow service members.  The Veteran reported drinking a fifth of vodka plus a six-pack of beer each day, as well as using marijuana most days.  Based on his intake interview, he was tentatively diagnosed with an unspecified depressive disorder and severe alcohol use disorder.  PTSD was specifically ruled out as a diagnosis. 

In a VA treatment note also dated April 2015, it was noted that the Veteran had no past psychiatric history but was reporting symptoms consistent with a depressive disorder and PTSD.  He was noted to be malingering, in that he sought social services (such as housing and financial compensation) rather than mental health treatment.  It was noted that any PTSD diagnosis would be suspicious, as the Veteran did not display most of the required symptoms.  It was determined that the Veteran's diagnosis was substance-induced mood disorder and adjustment disorder. 

In May 2015, the Veteran underwent a VA examination.  At that time, following a thorough review of the Veteran's file and personally interviewing him, the VA psychologist diagnosed him with a personality disorder with antisocial and borderline traits.  The psychologist specifically found that the Veteran did not meet the criteria for a diagnosis of PTSD, under the DSM-5.  The psychologist found the Veteran to be an unreliable historian, noting his interaction with the Veteran as well as VA treatment notes in which the Veteran displayed malingering behaviors.  The psychologist explained that the Veteran had a significant history of crack cocaine abuse, which was likely to trigger a wide range of psychiatric symptoms that were consistent with PTSD and other anxiety and mood disorders.  He noted that the Veteran's symptoms included "some degree of" anxiety, depression and emotional deregulation.  However, such symptoms were more likely than not due to his personality traits and abuse of crack cocaine and alcohol.  The VA psychologist expressly declined to diagnose a mood or anxiety disorder; rather, he determined, based on his examination, that the Veteran warranted diagnoses of Alcohol Abuse Disorder and Stimulant Use Disorder.  

The Board finds that the Veteran's claim must be denied.  While he asserts that he developed a psychiatric disability due to his military service, the evidence of record indicates that his psychiatric disability is manifested by substance abuse-related conditions.  The May 2015 examiner, having reviewed the Veteran's entire file and performed an in-person interview, declined to diagnose a disability other than those related to his substance abuse.  He specifically found that the Veteran did not meet the criteria for a diagnosis of PTSD.  Further, he noted that the symptoms experienced by the Veteran, to which the Veteran attributed to his psychiatric disability, were in fact due to his polysubstance abuse and no other condition.  The Board finds the May 2015 VA medical opinion highly probative, as it was predicated upon a full review of the Veteran's claims file and an interview with him, and contains clear conclusions connected to supporting data by reasoned medical explanations. Nieves-Rodriguez, supra; Stefl, supra.  As there is no contrary medical opinion or consistent record of symptomatology that may be traced back to service, the preponderance of the evidence is against a finding that the Veteran's current psychiatric disability is related to his military service. 

The Board notes that the Veteran was found to exhibit symptoms of a personality disorder by the May 2015 VA psychologist.  Personality disorders are not conditions for which VA compensation may be paid.  See 38 C.F.R. §§ 3.303 (c), 4.9 (2017).  In addition, as concerns the Veteran's formal diagnoses of Alcohol Abuse Disorder and Stimulant Use Disorder, service connection may not be granted for substance abuse on the basis of service incurrence or aggravation.  38 U.S.C. 
§§ 105, 1110; 38 C.F.R. § 3.301(a); VAOPGCPREC 2-98.  Specifically, service connection cannot be established for a disability resulting from willful misconduct or the primary abuse of alcohol or drugs.  38 U.S.C. §§ 105 (a), 1131; Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Willful misconduct is defined as an act involving conscious wrongdoing or a known prohibited action, and alcohol and drug abuse are, by statute, deemed to be willful misconduct.  Libertine v. Brown, 9 Vet. App. 521 (1996); 38 C.F.R. §§ 3.1 (n), 3.301.  Although compensation is permitted where such dependence is secondary to a service connected disability, those circumstances are not shown to be present in this case and no further discussion of such is warranted.

While the Veteran is competent to report the symptoms of his psychiatric condition and has asserted that his current symptoms are related to service, he does not have the required medical expertise to link his disability to service.  See Woehlaert, supra.  The Board affords the May 2015 VA medical opinion much probative weight, since its author was a licensed psychologist who took into consideration the complete record and provided a reasoned medical explanation for his conclusions. 

Accordingly, service connection for an acquired psychiatric disorder, to include PTSD, is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b); Ortiz, supra; Gilbert, supra.

Remaining Claims

The Veteran asserts that he has mesothelioma, due to asbestos exposure while serving in the Navy.  In addition, he contends that he has obstructive sleep apnea (OSA), a left knee disability, and a lumbar spine condition, each of which he contends generally is related to his military service. 

However, the Board notes that a thorough review of the Veteran's post-service VA treatment records fails to reveal a diagnosis of mesothelioma, OSA, a knee disability or a lumbar spine condition.  The Board thus finds that service connection for such disabilities cannot be established, as the record fails to demonstrate that the Veteran had any such current disability during the pendency of his claim.  In addition, the record does not contain a recent diagnosis of disability prior to his filing of a claim.  See McClain, supra; Romanowsky, supra.  In this regard, despite the Veteran's assertions, there are no competent diagnoses at any point during the appeal period. 

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C. § 1110.  Thus, where the collective lay and medical evidence-or lack thereof-indicates that the Veteran does not have the current disability for which service connection is sought, as here, there can simply be no valid claim for service connection. See Brammer, supra; see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998). 
As specifically regards the Veteran's claims for service connection for a knee disability and lumbar spine condition, the Veteran's post-service treatment records show only complaints of knee and back pain, beginning in 2015, without any formal diagnosis of a knee or back disability.  Pain, by itself, is not a disability for which service connection can be granted without an underlying cause.  See Sanchez-Benitez, supra (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  In addition, VA treatment records concerning the evaluation of the Veteran's back show it to be normal. 

As for any assertions by the Veteran as to the diagnosis of mesothelioma, OSA, a knee disability or a lumbar spine condition, the Board finds that such assertions do not provide probative evidence in support of the claim.  The medical diagnosis of such a disorder is a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994); see also Woehlaert, supra. Although lay persons are competent to report symptoms or other matters within their personal knowledge, and to provide opinions on some medical matters (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the specific matter of the diagnosis of respiratory and spine disabilities is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau, supra (providing that lay persons are not competent to diagnose cancer).  Such diagnoses require specialized training regarding the pulmonary and musculoskeletal systems, and as the Veteran is not shown to be other than a layperson without such appropriate training and expertise, he is not competent to render a probative opinion the medical matters upon which these claims turn.  Id.  Hence, such lay assertions as to diagnosis have no probative value.

Therefore, based on the foregoing, the Board finds that service connection for mesothelioma, OSA, a left knee disability, and a lumbar spine condition is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims.  As such, that doctrine is not applicable as to that issue, and his claims must be denied.  38 U.S.C. § 5107; 38 C.F.R. 
§ 3.102; Ortiz, supra; Gilbert, supra.
ORDER

Service connection for a cervical spine condition (claimed as upper back disability) is denied.

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.

Service connection for sleep apnea is denied.

Service connection for a lumbar spine condition (claimed as lower back disability) is denied.

Service connection for a left knee disability is denied.

Service connection for mesothelioma, as due to exposure to asbestos, is denied.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


